DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Allowable Subject Matter
The indicated allowability of claims 1, 2, 4, 5, and 18-22 is withdrawn in view of the newly discovered reference(s) to Koide (JP2006-237165 A, Machine Translation).  Rejections based on the newly cited reference(s) follow. The previous Examiner’s Amendment in the Notice of Allowance mailed 04/05/2022 is withdrawn, therefore claims 6-10, 12-14, and 23-26 are considered withdrawn and pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a continuous active layer” and is dependent on claim 2 which is dependent on claim 1, and claim 1 recites “a continuous active layer”. It is unclear if this is the same or different continuous active layers.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide (JP2006-237165 A, Machine Translation) in view of Petritsch (US 6,340,789 B1).
	Regarding claim 1, Koide discloses a method for laminating solar cell modules comprising a plurality of solar cells electrically connected in series (see Figs. 1-3 [0020]-[0021]), wherein said method comprises: 
- providing a first (light insulating substrate X, can be a flexible film, [0026]) and a second flexible substrate (support substrate Y, can be flexible film, [0027]) portion suitable for roll-to-roll deposition; 
- providing a plurality of first electrodes (1 and 13, see pg. 3, [0028], , Figs. 2A and 2B) on said first substrate portion (light insulating substrate X, [0023]) and a plurality of second electrodes (11 and 3, Fig. 2B [0024]) on said second substrate portion, wherein said plurality of first and second electrodes are provided as stripes spatially separated such that a plurality of gaps (see gaps G and 7, Figs. 1, 2, and 3) is formed between the electrodes in said plurality of first electrodes on said first substrate portion, and between the electrodes in said plurality of second electrodes on said second substrate portion (see gaps G and 7, Figs. 1, 2, and 3); 
- depositing a first continuous active layer (photoelectric conversion layer 2, [0025][0043]) on one of said plurality of first electrodes and said plurality of second electrodes (can be deposited on substrate X or Y), wherein said first continuous active layer is an organic active layer; 
- laminating by means of heat and pressure ([0051]-[0054], bonded and therefore pressure is applied) said first and said second substrate portions together such that the first continuous active layer is arranged between said plurality of first electrodes and said plurality of second electrodes (See Fig. 1), such that a continuous active layer which covers each one of said electrodes in said plurality of first and second electrodes as well as said gaps (see Fig. 1) between said plurality of first and second electrodes is provided and such that the continuous active layer is brought into electrical contact with said plurality of first electrodes and said plurality of second electrodes; 
wherein said plurality of first electrodes is arranged off-set relative (see Figs. 1, Fig. 2A and Fig. 2B) said plurality of second electrodes such that each of said plurality of gaps between said plurality of second electrodes is fully covered at least in a direction which is orthogonal to the first and second substrate portions by respective one of said plurality of first electrodes.
However, Koide does not disclose that the lamination between the substrate is done by a roll-to-roll process.
Petritsch discloses an organic solar cell device d comprising upper and lower substrate which are flexible and are interconnected through a roll-to-roll process using lamination by applying heat and pressure (See Figs. 4-6, C4/L54-C5/L15, C2/L60-65) and that this process provides a method of continuous lamination process for a multilayered structure (C9/L1-11).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the lamination process, heating and bonding, by using the method as disclosed by Petritsch on the first and second substrates of Koide and have the lamination conditions applied by Petritsch applied to the substrates of Koide because it will reduce material costs and furthermore because Petritsch discloses it is an appropriate method for attaching separate electrode substrates through a roll-to-roll lamination process for forming an organic solar cell and the results would be reasonably predictable.
As noted above, Koide the first and second substrates can be made from flexible materials, and thus are suitable for roll-to-roll processes.
However, Koide does not disclose a plurality of gaps in the electrodes which are deposited on Y.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the number of top and bottom electrodes on substrate X and Y by increasing the  number of electrodes and the number of gaps which separate the electrodes of modified Koide because doing so will increase the number of solar cells and allow one to form a larger array which will be able to harness more solar energy.
Regarding claim 4, modified Koide discloses all of the claim limitations as set forth above.
In addition, Koide discloses that the heat treatment can be formed at a temperature between 50-300°C ([0045]) in order to form a good connection depending on the characteristics of the photoelectric conversion layer.
Regarding claim 2, modified Koide discloses all of the claim limitations as set forth above.
Whole Koide does disclose a first continuous active layer formed on a first substrate (X) (see rejection above), Koide does not disclose a second continuous active layer formed on the second substrate (Y).  
Petritsch discloses that in addition to a first continuous active layer (6) formed on the first active substrate (2) a second continuous active layer (14) can be formed on the second substrate (14) and these active layers can be brought together and laminated by a roll-to-roll process using heat and pressure (C9/L1-11, Fig. 6) and further discloses that this type method of fabrication of a photovoltaic device has a high efficiency to cost ratio  (C4/L10-21).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the photoelectric conversion layer of modified Koide by depositing two separate active continuous layers as disclosed by Petritsch because Petrisch discloses that this type method of fabrication of a photovoltaic device has a high efficiency to cost ratio.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide (JP2006-237165 A, Machine Translation) in view of Petritsch (US 6,340,789 B1) as applied to claims 1, 2, and 4 above and in further view of Park (US 2017/0237013 A1).
Regarding claim 5, modified Koide discloses all of the claim limitations as set forth above.
However, modified Koide does not disclose wherein the step of depositing the first active layer is done by means of roll-to-roll coating.
Park discloses a roll-to-roll process to deposit organic layers in optoelectronic conversion device ([0072][0067]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the organic active layer of Koide by using the roll-to-roll method of Park because Park discloses it is an appropriate method to deposit an organic layer in a photoelectric device and doing so would have had a predictable result.
Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide (JP2006-237165 A, Machine Translation) in view of Petritsch (US 6,340,789 B1) as applied to claims 1, 2, and 4 above and in further view of Kippelen (US 2014/0202517 A1).
Regarding claims 19 and 21, modified Koide discloses all of the claim limitations as set forth above.
	However, modified Koide does not disclose a modification layer on either of the first or second set of electrodes on the first substrate or second substrate respectively.
	Kippelen discloses that modification layers (PEIE and MoO3) on the first or second set of electrodes so that the modification layer coats the interface between the photoelectric conversion layer and the respective electrode (see Fig. 22 [0220]) and that such interlayers serve to reduce the work function of the electrode and improve device performance ([0215]).
	 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Koide by partially coating first and second electrode with the modification layers so that interface between the photoelectric conversion layer and electrodes are coated as disclosed by Kippelen because Kippelen discloses such interlayers serve to reduce the work function of the electrode and improve device performance.
	However, modified Koide does not disclose that the modification layers only partially covers the second electrodes.
	Koide discloses that electrodes can exceed the footprint size of the photoelectric conversion layer (see first electrode).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the size of the second electrode so that it exceed the footprint size of the photoelectric conversion layer because Koide discloses that it is possible for an electrode to do so. 
Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide (JP2006-237165 A, Machine Translation) in view of Petritsch (US 6,340,789 B1) in view of Kippelen (US 2014/0202517 A1) as applied to claims 19 and 21 above and in further view of Wakimoto (US 2002/0149010 A1).
Regarding claims 20 and 22, modified Koide discloses all of the claim limitations as set forth above.
However, modified Koide does not disclose that the ETL or HTL interlayers are formed of multiple sublayers.
Wakimoto discloses that ETL and HTL which are adjacent to an organic photoactive junction can comprise multiple layers ([0021] The hole transport layer and the electron transport layer can be constructed such that they have multi-layer structures formed by thin films of organic compounds having a hole transport capability and an electron transport capability, respectively. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the materials and/or the structure of the ETL and HTL interlayers of modified Koide so that they are multilayered as disclosed by Wakimoto because Wakimoto discloses that multilayered ETL and HTL layers are known and appropriate for organic photoactive devices.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 538, 416, 82  USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726